       Case 4:18-cv-00069-BMM Document 228 Filed 12/29/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

                                            )
MONTANA WILDLIFE                            )
FEDERATION, et al.,                         )
                                            )
                Plaintiffs,                 )
                                            ) Case No. 4:18-cv-00069-BMM
        v.                                  )
                                            )
DAVID BERNHARDT, et al.,                    ) ORDER
                                            )
                Defendants.                 )


      Plaintiffs’ Unopposed Motion for Extension of Time to Respond to

Defendant-Intervenor’s Motion to Strike, and for Reply in Support of Motion to

Strike is now before the Court. Accordingly, IT IS ORDERED that the motion is

GRANTED. Plaintiffs’ deadline to file a response to Defendant-Intervenor Western

Energy Alliance’s motion to strike (ECF No. 224) is extended to January 19, 2021.

Western Energy Alliance’s deadline to file a reply in support of its motion to strike

is extended to February 9, 2021.

      DATED this 29th day of December, 2020.
